DETAILED ACTION

1.	This Office action is responsive to the amendment filed 02/04/2022.  Claims 1-20 are present for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please use EFS-WEB eTD for processing the Terminal Disclaimer.
 
3.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. patent no. 10,223,012.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the patent contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.
“A later patent claim is not patentably distinct from an earlier anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

	Please use EFS-WEB eTD for processing the Terminal Disclaimer. 

Application claim 1 and patent claim 1 both recite “a memory…”, “a processing device…”, “determine a trigger margin…”, “compare the trigger margin…” and “in response…adjust the determined trigger margin towards the target trigger margin”.
Application claims 11 and 16 are likewise similar to patent claims 10 and 14, respectively.
The remaining dependent claim limitations are also found in the dependent patent claims.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Damle et al. (US 2019/0043571) in view of Ravimohan et al. (US 2017/0031612) and Kurosawa et al. (US 10,366,770).

1. 	A system, comprising: 
	a memory component including a plurality of memory cells (corresponds to NV memory device 310, see Fig 3; see Damle); and 
(corresponds to circuitry including electrical control circuitry 318 and/or controller 340; see Damle): 
		determine a trigger margin based on bit error count (BEC) data of programmed memory cells (corresponds to “detecting change in the margins can be accomplished by detection of a number of bit errors”, see [0046]; see Damle); 
		compare the determined trigger margin to a target trigger margin (correspond to “a desired present margin”, see [0058]; the Examiner contends here a determination such as a detection of a change in a margin is used to differentiate the margins from the desired preset margin, see throughout; see Damle); and 
		in response to the determined trigger margin being different than the target trigger margin, adjust one or more program step characteristics based on a predetermined relationship between one of a program step size or a program step duration and the determined trigger margin to adjust the determined trigger (corresponds to “adjusting the read voltage can be considered adjusting the margins”, see [0043]; “trim logic 728 adjusts one or more electrical settings based on changes to the margins to keep at least a desired preset margin”, see [0058]; see Damle).

	The Examiner contends Damle teaches the claimed “adjust …program step characteristics” as corresponding to “[a]djusting the read voltage can be considered adjusting the margins as the voltage can be placed…in a way that there is a margin on both sides of the read voltage” and “electrical setting characteristics”; see throughout Damle.  This adjustment applies to writing or programming as well.  In the event Damle is not found to teach the claim limitation, Ravimohan is presented for such a teaching.
	Ravimohan (see [0049]) teaches “[e]xamplary trim settings including a program voltage…, a step-up voltage, a delta voltage…a number of loops for the delta voltage, read voltage…program pulse width…These exemplary trim parameters may be changed to improve 
	In the event Ravimohan’s trim parameter program voltage, step-up voltage, delta voltage or program pulse is not found to correspond to the claimed “program step size”, Kurosawa is presented for such a teaching.
	Kurosawa teaches the following:
-“programming parameters adaptation…setting programming parameters (e.g., any or all of the parameters Vbias, Vstep, Vstart, and NPP described above) to their default values…” (see col. 8, lines 18-24).  Note NPP is Number of Programming Pulses)


-“changing one or more of the programming parameters by a fixed step size (for example, measured in DAC values), for example in a direction which should lower BER” (see col. 9, lines 39-45).
	Because adjustment of trim parameters including step-up voltages/Vstep (voltage step) and programming pulse width provide improved memory endurance as discussed in Ravimohan and Kurosawa, it would have been obvious to use such adjustment schemes in the device of Damle for adjusting margins.   Therefore, the claimed 
	Independent claims 11 and 16 define embodiments similar in scope to that of claim 1 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  

6.	Applicant's arguments filed 02/04/2022 have been fully considered but they are not deemed to be persuasive.
	Applicant should reconsider the rejection above given the newly amended claim language.  

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  


Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139